402 F.2d 454
UNITED STATES of America, Plaintiff-Appellee,v.Clarence LOTHRIDGE, Zorina Barnett, Defendants-Appellants.
No. 17822.
United States Court of Appeals Sixth Circuit.
Dec. 26, 1967, Certiorari Denied Oct. 14, 1968, See 89 S.Ct.124.

Marshall C. Hill, Detroit, Mich., for appellants.
Kenneth G. McIntyre, Detroit, Mich., (Lawrence Gubow, U.S. Atty., Detroit, Mich., on the brief), for appellee.
Before PHILLIPS, PECK and McCREE, Circuit Judges.

ORDER

1
This is an appeal from a judgment of conviction, following jury trial, of the defendants-appellants under a multiple count indictment charging violations of narcotics statutes.  Minimum sentences required by statute were imposed as to each defendant-appellant which are not under attack on this appeal.  Additional sentences, in neither case of greater duration than the required minimum just referred to, were imposed under other counts, and it is the convictions under those counts which defendants-appellants here seek to have reviewed.  Where a sentence under a count not challenged on appeal is not in excess of sentences imposed under other counts and provided to run concurrently with the former it is unnecessary to consider the validity of such additional convictions on appeal.  Hirabayashi v. United States, 320 U.S. 81, 63 S.Ct. 1375, 87 L.Ed. 1774 (1943); United States v. Romano, 382 U.S. 136, 86 S.Ct. 279, 15 L.Ed.2d 210 (1965); see also Zachary v. United States, 275 F.2d 793 (6th Cir. 1960).  Accordingly,


2
It is ordered that the judgment of the District Court be and it is hereby affirmed.